Exhibit 99.1 for immediate release Nicole Culbertson (650) 849-1649 Essex Announces Second Quarter 2010 Earnings Results and Raises the midpoint of 2uidance by 32 cents per diluted share Palo Alto, California – August 4, 2010 - Essex Property Trust, Inc. (NYSE:ESS) announces its second quarter 2010 earnings results and related business activities. Funds from Operations (“FFO”) for the quarter ended June 30, 2010, totaled $42.7 million or $1.34 per diluted share compared to $42.0 million, or $1.43 per diluted share for the quarter ended June 30, 2009. The Company’s FFO, excluding non-recurring items, totaled $38.7 million, or $1.22 per diluted share for the quarter ended June 30, 2010, compared to $42.0 million or $1.43 per diluted share for the quarter ended June 30, 2009.During the second quarter of 2010, the Company recognized a non-recurring item related to a gain of $4.0 million from the sale of marketable securities.A reconciliation of FFO for non-recurring items can be found on page S-3 in the Company’s Supplemental Financial Information package. Net income available to common stockholders for the quarter ended June 30, 2010 totaled $9.5 million or $0.32 per diluted share compared to $11.4 million, or $0.43 per diluted share for the quarter ended June 30, 2009, respectively. Same-Property Operations Same-property operating results exclude properties that do not have comparable results.The table below illustrates the percentage change in same-property revenues, operating expenses, and net operating income (“NOI”) for the quarter and six months ended June 30, 2010 compared to June 30, 2009: Q2 2010 compared to Q2 2009 YTD 2010 compared to YTD 2009 Revenues Expenses NOI Revenues Expenses NOI Southern California -2.4
